The plaintiffs brought this bill for declaratory and injunctive relief to establish that a pay raise voted at a town meeting in April, 1973, became effective as of January 1, 1973, in accordance with the asserted requirement of section four of the personnel by-law adopted pursuant to G. L. c. 41, § 108C, notwithstanding the adoption by the town, as part of the measure providing for the pay raise, of a further provision that the raise should become effective “as of 1 January 1973 or on the date as set forth in the respective collective bargaining agreements whichever is later.” When this suit was commenced on May 22, 1973, such collective bargaining agreements between the plaintiffs and the town had not been signed, and the defendants were refusing to pay the firemen and policemen at the raised rates. The Superior Court sustained the position of the town, and the plaintiffs appealed; but before the appeal was heard, collective bargaining agreements were signed under which the firemen and policemen were to be paid at the raised rates retroactive to January 1, 1973. The conflict between the effective date provision voted at the town meeting and that in the personnel by-law is now of no practical moment. They refer to the same date. The policemen and firemen have been paid at the raised rates retroactive to that date. The case is therefore moot. No effect will be given to an agreement or stipulation by the parties that the right to appeal and the status of the appeal shall not be affected by the fact that the case has become moot. Sullivan v. Secretary of the Commonwealth, 233 Mass. 543, 546 (1919). The final decree is to be modified so as to dismiss the bill, not on the merits, but on the ground that the questions raised have become moot and, as so modified, it is affirmed.

So ordered.